IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. PD-0307-14



                      BOBBY FITZGERALD LEWIS, Appellant

                                            v.

                               THE STATE OF TEXAS

          ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE SECOND COURT OF APPEALS
                           WICHITA COUNTY

       P ER C URIAM. M EYERS, J. did not participate.

                                        OPINION

       We granted the appellant’s petition for discretionary review to determine if Article

1.051(h) requires a trial judge to appoint counsel at any time a pro se defendant withdraws

a waiver of the right to counsel.1 Having examined the record and briefs, we conclude that

our decision to grant review was improvident. We therefore dismiss appellant’s petition for

discretionary review as improvidently granted.

Delivered: April 15, 2015
Do not publish

      1
      See Lewis v. State, No. 02-12-00246-CR, 2014 Tex. App. LEXIS 1405 (Tex.
App.–Fort Worth Feb. 6, 2014) (not designated for publication).